DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fushimi (JP 2019051803 A) (hereinafter rejections based on equivalent English translation US 2020/0331431 A1) in view of Higuchi et al. (US 2007/0296563 A1) and Yoshizawa (US 2015/0025746 A1).
Regarding claim 1, Fushimi discloses a biometric authentication system for a vehicle configured to perform a biometric authentication operation based on biometric information of an occupant in a passenger compartment of the vehicle and configured to permit starting of a travel driving force source in the vehicle based on a condition that biometric authentication is established in the biometric authentication operation (e.g. Abstract & Fig. 1), the biometric authentication system comprising: 
a biometric information detecting unit (e.g. Fig. 1: 31a) configured to detect the biometric information; and 
a notification unit configured to issue a notification dependent on non-establishment of biometric authentication in the biometric authentication operation to the occupant (e.g. [0043]).
Fushimi fails to explicitly disclose, but Higuchi teaches the notification unit is a display panel on a vehicle (e.g. Fig. 1 & [0064]).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Fushimi with the teachings of Higuchi to display notification message on the display of a vehicle so as to conveniently notify user with any important messages.
Fushimi and in combination fails to disclose, but Yoshizawa teaches the notification unit is configured to issue the notification dependent on the non-establishment of the biometric authentication based on a condition that a brake pedal is depressed at the time of detecting the biometric information by the biometric information detecting unit when the biometric authentication is not established (e.g. Fig. 8: brake pedal needed to be depressed before authentication can be performed; thus, if authentication failed message is sent, the brake pedal must have been depressed at the time of authentication).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Fushimi and Higuchi with the teachings of Yoshizawa to authenticate a driver for starting an engine of a vehicle based on a series of movement (including depressing the brake pedal) so as to ensure starting the engine and authenticating the driver was not due to erroneous operation.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fushimi (JP 2019051803 A) (hereinafter rejections based on equivalent English translation US 2020/0331431 A1) in view of Yoshizawa (US 2015/0025746 A1).
Regarding claim 2, Fushimi discloses a biometric authentication system comprising circuitry (e.g. Abstract & Fig. 1) configured to: 
detect biometric information of an occupant in a passenger compartment of a vehicle (e.g. Fig. 1: 31a); 
perform a biometric authentication operation based on the detected biometric information (e.g. Abstract & [0040-0041]); 
permit starting of a travel driving force source in the vehicle when biometric authentication is established in the biometric authentication operation (e.g. [0040-0041]); 
issue a notification dependent on non-establishment of biometric authentication in the biometric authentication operation to the occupant (e.g. [0043]).
Fushimi fails to disclose, but Yoshizawa teaches issue the notification dependent on the non-establishment of the biometric authentication when the biometric authentication is not established, the biometric information is detected, and a brake pedal is depressed (e.g. Fig. 8: brake pedal needed to be depressed before authentication can be performed; thus, if authentication failed message is sent, the brake pedal must have been depressed at the time of authentication).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Fushimi with the teachings of Yoshizawa to authenticate a driver for starting an engine of a vehicle based on a series of movement (including depressing the brake pedal) so as to ensure starting the engine and authenticating the driver was not due to erroneous operation.
Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to claim 1, the examiner disagrees with the arguments based on the following reasons:
First, rejections are in view of combination of Fushimi, Higuchi and Yoshizawa; merely arguing Yoshizawa alone fails to disclose a recited limitation does not deem persuasive.
Second, Fushimi at least in paragraph [0043] discloses notification to user when authentication failure occurs, and Yoshizawa at least in Fig. 6 teaches authentication occurs only when brake pedal has been pressed.  Thus, the combination of Fushimi and Yoshizawa discloses the failure notification of the authentication would only be issued when the brake pedal has been pressed since authentication would not perform if the brake pedal has not been pressed.  Therefore, pressing the brake pedal, authentication, and the failure notification would be occurred at the same moment at least for a short period of time if the authentication has failed.
In addition, claim 2 is unpatentable at least in view of foregoing reasons and rejections set forth in the current Office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688